 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-223-KJM

12                                Plaintiff,
                                                         ORDER AUTHORIZING EARLY DISCLOSURE
13                          v.                           OF GRAND JURY INFORMATION FOR
                                                         DISCOVERY PURPOSES
14   DAVID SUN,

15                                Defendant.
                                                         COURT: Hon. Kimberly J. Mueller
16

17                                                    ORDER
18          Upon application of the United States of America and pursuant to Federal Rule of Criminal
19 Procedure 6(e)(3)(E)(i):

20          IT IS HEREBY ORDERED that the United States is authorized provide early disclosure of grand
21 jury transcripts related to this case to defendant prior to the time required under the Jencks Act, 18

22 U.S.C. §3500.

23 DATED: August 19, 2019.

24
                                                        UNITED STATES DISTRICT JUDGE
25

26

27

28


      [PROPOSED] ORDER AUTHORIZING EARLY DISCLOSURE      1
      OF GRAND JURY INFORMATION
